Case 19-16261-amc         Doc 66    Filed 12/04/20 Entered 12/07/20 08:12:36              Desc Main
                                    Document     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                                  :
            Michael & Hedy Damico                          :
                                                           :
            Debtor s                                       :        No.: 19-16261AMC


                 OBJECTION TO CERTIFICATION OF CARRINGTON MORTGAGE
                                   SERVICES, LLC et al


          COMES NOW, Debtor, Michael & Hedy Damico, hereinafter referred to as
   “Debtors,” by and through their undersigned Counsel, Brad J. Sadek, Esquire, and in
   response to the Certification of Default by Carrington Mortgage Services, LLC
   “Movant”, and hereby Objects and avers the following:

            1.    Denied. By way of further response, if Debtors are behind they intend to
                 immediately become current on any amount owed pertaining to the
                 stipulation of the Motion for Relief, prior to a hearing on the Certification of
                 Default.



          WHEREFORE, based on the aforementioned, Movant shall be denied an Order
   granting Relief of the Automatic Stay under Bankruptcy Code Section 362


                                                           Respectfully submitted,

   Dated: December 4, 2020                                 ________________________
                                                           /s/ Brad J. Sadek, Esq.
                                                           Attorney for the Debtor
                                                           Sadek & Cooper
                                                           1315 Walnut Street, #502
                                                           Philadelphia, PA 19107
                                                           (215) 545-0008




                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
Case 19-16261-amc         Doc 66   Filed 12/04/20 Entered 12/07/20 08:12:36    Desc Main
                                   Document     Page 2 of 3




   IN RE:                                           :
            Wanda Arjona-Perez                      :
                                                    :
            Debtor s                                :       No.: 18-12382MDC


                                          ORDER


         AND NOW, this ______ day of __________, 2019, it is hereby ORDERED and
   DECREED that the Movant’s Motion for Relief from Automatic Stay under Bankruptcy
   Code Section 362(a) is DENIED


   FURTHER ORDERED:



                                                    ________________________
                                                  Chief Judge Magdeline D. Coleman




                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
Case 19-16261-amc         Doc 66   Filed 12/04/20 Entered 12/07/20 08:12:36            Desc Main
                                   Document     Page 3 of 3



   IN RE:                                               :
            Wanda Arjona-Perez                          :
                                                        :
            Debtor s                                    :       No.: 18-12382MDC

                                   CERTIFICATE OF SERVICE

           I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
   correct copy of the Debtor’s Objection to the Certification of Default of Stipulation by
   electronic or Regular U.S. Mail on all creditors and the following parties:


                                       William C. Miller
                                       Chapter 13 Trustee
                                    111 S. Independence Mall
                                            Suite 583
                                     Philadelphia, PA 19106

                                    Peter E. Meltzer, Esquire
                       2000 Market Street, 13th Floor Philadelphia, PA 19103
                                         Electronic Notice



   Dated: December 4, 2020                                             /s/Brad J. Sadek, Esq
                                                                       Brad J. Sadek, Esq.
                                                                       Attorney for Debtor
                                                                       1315 Walnut Street
                                                                       Suite #502
                                                                       Philadelphia, PA
                                                                       19107
